 LOCAL 1936, BROTHERHOOD OF RAILWAY, AIRLINE & STEAMSHIP CLERKSLocal 1936, affiliated with the Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIO(NCR Corporation) and Charles Sanders andHarold A. FrittsLocal 1933, affiliated with the Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIOand Harry Glasgow, Harry J. Amon, ThomasWilliam Burns, Thomas M. Spiers, Jay R. West,and James Anthony DeJosephLocal 1940, affiliated with the Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIOand John F. Willforth and Richard J. GomulkaLocal 1939, affiliated with the Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIOand James E. MillerLocal 1932, affiliated with the Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIO1and Sim Evans. Cases 14-CB-3116, 14-CB-3127,14CB-3264 through 3268 and 14-CB-3270(formerly 4-CB-2695, 2697, 2698, 2704, 2710,2712), 14-CB-3271, 3272 (formerly 6-CB-3579,3584), 14-CB-3272 (formerly 8-CB-2961), and14-CB-3274 (formerly 29-CB-2386)April 22, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn January 21, 1977, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor229 NLRB No. 39Relations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, Locals 1936,1933, 1940, 1939, and 1932, affiliated with theBrotherhood of Railway, Airline and SteamshipClerks, Freight Handlers, Express and StationEmployees, AFL-CIO, their officers, agents, andrepresentatives, shall take the action set forth in saidrecommended Order.The names of the Respondents appear as amended at the hearing.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on July 27, 1976, at St. Louis,Missouri; on September 10, 1976, at Philadelphia, Pennsyl-vania; on September 30, 1976, at Brooklyn, New York; onOctober 5, 1976, at Pittsburgh, Pennsylvania; and onOctober 6 and 7, 1976, at Cleveland, Ohio; pursuant tovarious charges and amended charges filed by individualsin Regions 4, 6, 8, 14 and 29 of the National LaborRelations Board (the original and eventual numbers ofwhich appear in the caption) on dates between December31, 1975, and May 28, 1976, which were duly served uponthe respective Respondent, as applicable; upon complaintsand notices of hearing issued by the Regional Directors forRegions 4, 6, 8, 14, and 29 between April 26 and June 4,1976, all of which were served upon the respectiveRespondent, as applicable; an order of the GeneralCounsel of the National Labor Relations Board on June14, 1976, transferring cases to Region 14; an order ofconsolidation and notice of hearing issued by the actingRegional Director for Region 14 on July 20, 1976, whichwas duly served on Respondents, and on various amend-ments to the consolidated complaint which were likewiseduly served on Respondent or made on the record at thehearing. The consolidated complaint, as finally amended(which will be referred to hereinafter simply as thecomplaint), alleges that Respondents, variously, violatedSection 8(bXI)(A) of the National Labor Relations Act, asamended, by notifying employees who had resigned frommembership in Respondents, or who had not beenmembers, that they were required as a condition ofcontinued employment with the NCR Corporation (herein-after referred to as the Employer), to pay dues andreinstatement fees -said fees being imposed and said duesbeing charged because of the employees' failure to paydues at times they were not contractually obligated so to doas a condition of employment. In its answers to thecomplaint, which were also duly served or made on therecord at the hearing, Respondents have denied thecommission of any unfair labor practices.For reasons which appear hereinafter, I find andconclude that the Respondents have violated the Act,essentially as alleged in the complaint.At the hearing the General Counsel and Respondentswere represented by counsel. Each party was given fullopportunity to examine and cross-examine witnesses, to243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduce evidence, and to file briefs. The General Counseland Respondents waived the presentation of oral argumentat the conclusion of the hearing. Subsequent to the hearing,the General Counsel and Respondents have submittedbriefs, which have been considered.Upon the entire record' in this case including the briefsand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACtI. THE BUSINESS OF THE EMPLOYERThe Employer is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of Delaware, engaged in the manufac-ture, sale, and service of business machines and has itsheadquarters in Dayton, Ohio.During the year preceding the issuance of the complaint,the Employer made purchases in the Commonwealth ofPennsylvania from sources located outside the Common-wealth of Pennsylvania valued in excess of $50,000.The complaint alleges, the answers admit, and I find thatthe Employer is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. RESPONDENTS; THE LABOR ORGANIZATIONSINVOLVEDRespondents Locals 1936, 1933, 1940, 1939, and 1932, allaffiliated with the Brotherhood of Railway, Airline andSteamship Clerks, Freight Handlers, Express and StationEmployees, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act. Each of these labororganizations will sometimes be referred to hereinaftersimply as the Union at the location where it represents unitemployees.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Agency Status of Respondent OfficialsThe complaints allege, the answers as amended admit,and I find that the following individuals were agents of theAfter the close of the hearing, the General Counsel and Respondentsentered into a stipulation. I hereby reopen the record to receive thisstipulation which is as follows:IT IS HEREBY STIPULATED AND AGREED by and between Counsel forthe General Counsel and Respondents that the collective-bargainingagreement effective December 5, 1975, to August 31, 1977, as describedin paragraph 6 above, contains the following provisions:ARTICLE IUNION SECURITYI. An employee who is a member of the Union at the time thisAgreement is signed shall continue membership in the Union for theduration of this Agreement to the extent of paying membership duesand fees as uniformly required.2. An employee who is not a member of the Union at the time thisAgreement is signed shall become a member of the Union within sixty(60) days after the signing of this Agreement, or within sixty (60) daysfollowing employment, and shall remain a member of the Union to theextent of paying membership dues and fees uniformly required.instant Respondent Local, acting in its behalf, within themeaning of Section 2(13) of the Act at all relevant timesherein:For Local 1936 (St. Louis): Thomas Fitzgibbon, presi-dent, Allied Services Division; Jesse Pelham, president,business machine technicians and engineers section;Norman D. Launhardt, Local chairman; Smith B. Hart,president, Local 1936; Fred Moran, treasurer, Local 1936;and George Reid, financial secretary-treasurer, Local 1936.For Local 1933: Lawrence Nelms, Local president;Joseph Francisco, secretary-treasurer; Art Blanchette,Local chairman.For Local 1932 (Hempstead and Patchogue): ArthurPoslusny, chairman of Local 1932; R. Edward Prescott,treasurer of Local 1932; and Jesse A. Pelham, vicepresident, Allied Services Division.For Local 1940 (Johnstown and Irwin): Daniel A.Connors, financial secretary of Local 1940.For Local 1939 (Cleveland): Paul A. Barjiel, chairman ofprotection committee of Local 1939; and Paul A. Daniels,financial secretary-treasurer of Local 1939.B. BackgroundEach of the Respondents was a party to a collective-bargaining agreement with the Employer effective fromJuly 1, 1974, until August 31, 1975, which was extended toSeptember 30, 1975. Each Respondent represents a unit ofthe Employer's field engineers. Local 1936's unit at St.Louis includes some 60 employees; Local 1933 representsabout the same number at Fort Washington Pennsylvania;Local 1932 represents approximately 55 employees atHempstead and Patchogue, New York; Local 1940represents some 74 employees at Johnstown and Irwin,Pennsylvania; and Local 1939 represents about 63 to 73employees at Cleveland, Ohio.2Each of these collective-bargaining agreements had anidentical union-security clause which provided as follows:Art. 1, Union Security. 1. An employee who is amember of Union at the time this Agreement is signedshall continue membership in the Union for theduration of this Agreement to the extent of payingmembership dues uniformly required.3. Employees cited to the employer shall first be furnishedreasonable advance written notification of such delinquency, whichshall contain a precise statement of the amount and months for whichdues and fees are owed and a statement of exactly what action isrequired of an employee to protect his job.4. The Union will notify the employer and employees who fail totender their application and fees within the time limits specified above,or of employees who fail to tender uniform dues within the requiredtime.Par. 6 referred to in the stipulation is apparently par. 6 of the so-calledconsolidated complaint and notice of hearing issued by the RegionalDirector of Region 6 on May 17, 1976 (G.C. Exh. 31i). the only par. 6 of anyof the complaints which purports to describe the 1975-77 contract. Havingreceived the stipulation, the record is again closed.The transcript of the record in these proceedings is hereby corrected.2 Sister locals of Respondents represent field engineering units of theEmployer at Detroit, Michigan, and New Brunswick, New Jersey, but theseemployees are not involved in this proceeding.244 LOCAL 1936, BROTHERHOOD OF RAILWAY, AIRLINE & STEAMSHIP CLERKS2. An employee who is not a member of the Unionat the time this Agreement is signed shall become amember of the Union within sixty (60) days after thesigning of this Agreement, or within sixty (60) daysfollowing employment, and shall remain a member ofthe Union, to the extent of paying membership duesuniformly required for the duration of this Agreement.Any employee whose religious beliefs forbid him frombecoming a member of the Union shall not be requiredto become or remain a member of the Union. However,he shall be required in lieu thereof to pay to the Unionsuch fees and dues as he would have paid asmembership dues to the Union, had he become andremained a member of the Union as provided above.Employees entering the unit during the term of thisAgreement whose religious beliefs forbid them frombecoming a Union member shall notify the Union inwriting of such fact.3. The Union will notify the employer and employ-ees who fail to tender their application and fee withinthe time limits specified above, or of employees whofail to tender uniform dues within the required time.Upon receipt of such notice, the employer will, withinten (10) calendar days so notify the employee that he isin violation of the provisions of this Article, and heshall have his service and seniority terminated. TheCorporation will furnish copies of this notice toemployees, and to the designated officer of the local.On October 2, 1975, after the extensions of the collective-bargaining agreements had expired, all of the Respondentswent on strike. From at least October 2, 1975, untilDecember 5, 1975, no collective-bargaining agreementswere in effect between the Employer and the Respon-dents.3At the conclusion of the strike on December 5,1975, a new collective-bargaining agreement was enteredinto between the Employer and each Respondent, effectivefrom December 5, 1975, to August 31, 1977. These newcontracts contain the following uniform union-securityprovisions with certain additional language, as noted, beingcontained only in the contract of Local 1939 at Cleveland:Art. 1, Union Security. 1. An employee who is amember of the Union at the time this Agreement issigned shall continue membership in the Union for theduration of this Agreement to the extent of payingmembership dues and fees as uniformly required.2. An employee who is not a member of the Unionat the time this Agreement is signed shall become amember of the Union within sixty (60) days after thesigning of this Agreement, or within sixty (60) daysfollowing employment, and shall remain a member ofthe Union to the extent of paying membership dues andfees uniformly required.3. Employees cited to the employer shall befurnished reasonable advance written notification ofsuch delinquency, which shall contain a precise3 Respondents' answers to the complaints at Philadelphia and St. Louisso admit. Also, see the admissions of Respondents' agents Poslusny (Local1932. Hempstead and Patchogue). Connors (Local 1940, Johnstown andIrwin) and Barjiel (Local 1939. at Cleveland).While one complaint alleges, and the answer admits, that some provisionsstatement of the amount and months for which duesand fees are owed and a statement of exactly whataction is required of an employee to protect his job.4. The Union will notify the employer and employ-ees who fail to tender their application and fees withinthe time limits specified above, or of employees whofail to tender uniform dues within the required time.The second paragraph of Local 1939's contract adds thefollowing:Any employee whose religious beliefs forbid himfrom becoming a member of the Union shall not berequired to become or remain a member of the Union.However he shall be required in lieu thereof to pay tothe Union such fees and dues as he would have paid asmembership dues to the Union had he become andremained a member of the Union as provided above.Employees entering the unit during the term of thisAgreement whose religious beliefs forbid them frombecoming a Union member shall notify the Union inwriting of this fact.The fourth paragraph in Local 1939's contract adds thefollowing:Upon receipt of such notice, the employer will,within ten (10) calendar days so notify the employeethat he is in violation of the provisions of this Article,and he shall have his service and seniority terminated.The Corporation will furnish copies of this notice to theemployees, and to the designated officer of the Local.Respondents' International Constitution (Resp. Exh. 3),article IV, section 1(a), sets forth the dues policiesgoverning all of the Respondent locals herein and states asfollows:Dues are due and payable on the first day of eachcalendar month which means that two months dues,and not a portion thereof, must be paid on or beforemidnight of the last day of that month or the memberwill be automatically suspended. It is the responsibilityof every member to know when dues are payable andpay them to an authorized representative of his lodgewithin the time limits specified in this Article. Nodemand for payment of such dues or notice ofnonpayment thereof or of delinquency is necessary orrequired. A member who fails to pay his dues within thetime limits specified in this Article is automaticallysuspended at 12 o'clock midnight of the last day of thesecond month for which he owes dues.A member who has been suspended for nonpayment ofdues may be reinstated upon payment of dues still owingand a reinstatement fee.Pursuant to article 27 of the same constitution, employ-ees who work more than 40 hours in a calendar month areof the subsequent December 1975 contract were made retroactive toSeptember 1975, the union-secunty provisions, as will appear, take effect bytheir explicit terms prospectively from the signing of the agreement onDecember 5, 1975.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDliable for that month's "full dues." An employee who worksless than 40 hours in a calendar month is only liable for so-called retention of membership dues, which is $1.50 permonth.Article 27 also provides for increases in union dues andfees where approval is received from a majority of the unitaffected and the International president. Pursuant to theseprovisions, initiation fees for all of Respondents wereincreased to $75 and reinstatement fees were increased to$100. Both these increases were apparently established inthe fall of 1975 and became effective no later than January1, 1976. Dues for all of the Respondents were alsoincreased from $6.50 per month to $12 per month effectiveJanuary 1, 1976.Prior to the beginning of the strike on October 2, 1975,some of the employees in the units involved herein hadavailed themselves of the option under the old (1974-75)contract to pay sums equivalent to dues but not to becomemembers of Respondents.4These employees were consid-ered by Respondents to be second-class members with thesame rights and privileges as first-class members.5After the expiration of the 1974-75 contract (which wasextended, as noted, to September 30, 1975), or during theensuing strike which ended on December 5, 1975, anumber of employees who had been members of theRespondent Locals sent letters of resignation to theRespondent Locals. At least one employee who had neverbeen a member but paid dues also sent a letter ofresignation. The former members who resigned during thestrike and the employees who had not been members priorto the strike worked for the Employer during all of, or apart of, the strike. Virtually all of the employees who sentor handed in letters of resignation during the strike did soprior to or simultaneously with their return to work.6Under the terms of the aforementioned Internationalconstitution governing all of Respondent Locals there is noprovision for resignation from any Respondent except by4 At St. Louis, these employees were Harland Diebel, Ronald Ellis,Harold Fritts, and Kenneth Bradburn. At Fort Washington, these employeeswere Harry Glasgow, Jay R. West, and Harry J. Amon. At Hempstead andPatchogue, these employees were William Baxter and Walter I. Gould, Jr. AtCleveland, these employees were Ronald Chilcot, Robert J. Harry, RobertD. Kosloski, Peter C. Ford, James Miller, Angelo Rinaldi, Ronald Rowe, J.E. Serdinak, and John H. Sudimak. No employee of Johnstown and Irwinwas shown to have exercised this option.5 The distinction between first and second class was that second-classmember had not elected to complete his membership application.6 At St. Louis, these employees who resigned and returned to workduring the strike were Don Sorrells, Dana Skornia, Jim Lee, RonaldPensoneau, Harry Keys, Lonnie Karius, David Cox, John Myers, GerhareHarms, John Guebert, Robert Grant, Ronald Reiner, Clarence Kremer,Karl Reichmuth, Russell Heise, Irvin Huser, Thomas Odehnal, MichaelParker, Clifford Flath, Herbert Janker, John Henderson, Tom Kinder,George Nitchman, Charlie Sanders, Terry Monachella, Mark Dienstbach,Robert Huelster, Art Ritz, Robert Uhlenbrock, Earl Nice, and ThomasReisner. Also, at St. Louis, employees Diebel, Ellis, Fritts, Damon, andBradburn -who paid dues but had not joined the Union -did not go onstrike at all.At Fort Washington, those employees who resigned from the Union andreturned to work during the strike were William Burns, James DeJoseph,and Thomas Spiers. Also, at Fort Washington, Glasgow, West, and Amon -who paid dues but never joined the Union -did not honor the strike for itsentire duration (Amon sent a letter of resignation despite the fact he neverjoined the Union).At Hempstead and Patchogue, those employees who resigned from theUnion and returned to work during the strike were Joseph Borg, Jr., RonaldKowalski, and Sim E. Evans. Also, at Hempstead and Patchogue, employeesobtaining a withdrawal if the member leaves employment,which did not occur here. Otherwise, a member simplybecomes suspended for failure to pay dues for 2 months.Thereafter, he is liable for a reinstatement fee and forrepayment of the 2 months' back dues.Even though no union-security agreement was in effectduring the period of the strike from October 2 untilDecember 5, 1975, and even though the union-securityagreement which went into effect on December 5, 1975,provided that nonmembers as of that date had 60 days tojoin the Union, the Respondent Locals invoked the policyof their International constitution of charging employeeswho worked during the strike dues for any month in whichthey worked more than 40 hours. The Respondents alsodetermined that any employee who had not paid dues for 2months was suspended from membership and liable notonly for the 2 months' dues but also for a reinstatement fee.The Respondents sent letters to employees who workedduring all or part of the strike advising them that dues andreinstatement fees were owed on the foregoing basis andthat failure to remit the same would cause the employee tobe cited to the Employer for noncompliance with theunion-security agreement of the new contract. These letterswere sent or delivered by the Respondent Locals at theirrespective locations to the instant employees7on thefollowing dates: At St. Louis, on January 12, 1976; at FortWashington, within 2 days of January 19, 1976; atHempstead and Patchogue, on January 15, 1976; atJohnstown and Irwin, on January 15, 1976; and atCleveland, on January 17, 1976.Each letter followed a standard format,swhich was asfollows:Baxter and Gould (who paid dues but never joined the Union) did notparticipate in the strike.At Johnstown and Itwin, those employees who resigned from the Unionand returned to work during the strike were John F. Willforth, Jack Beal,William Pallenchar, Presley Shuss, George H. Swiegard, Richard Gomulka,James P. Lehman, Glenn 0. Hershberger, and Glendon Wayne Hostetler.Charles Minana worked during the entire strike but did not resign from theUnion until January 28, 1976, almost 2 months after the strike was over.At Cleveland Ohio, the employees who resigned from the Union andreturned to work during the strike were Lloyd Fiste, John M. Eads, James J.Chase, J. M. Lilley, John P. Krawczynski, and John Fuss. The followingemployees worked during the entire strike but sent letters of resignation atits beginning or within a few days thereafter: John Hamilton, KeithRobertson, Franklin Winslow, William J. Magalotti, William D. Knowlson,and Wayne Cadnum. The following employees, who neverjoined the Unionbut who paid dues, worked during the entire strike: Chilcot, Kozloski, Ford,Miller, Rinaldi, Rowe, and Serdinak. Employee Sudimak, who likewisenever joined the Union, returned to work during the strike. Since thecommencement of this proceeding, employee Fiste has left employment;employees Hamilton, Harry, and Sudimak have retired and employee Rowehas transferred out of the unit.7 The letters went to all employees, previously recited, who workedduring all of, or part of, the strike with the exception of Skornia, Ritz, andDientsbach at St. Louis -each of whom was, in any event, approached byRespondent Local 1936 in December 1975, as will appear.s The letters sent to the Johnstown and Irwin employees added astatement describing the increase in dues, reinstatement fees, and initiationfees, also added a notation regarding the amount of payroll deduction, andenclosed a copy of the 1975-77 collective-bargaining agreement and articlesfrom the constitution of the grand lodge.246 LOCAL 1936, BROTHERHOOD OF RAILWAY, AIRLINE & STEAMSHIP CLERKSTO:DATE: ---Our records show that you have failed to maintainyour membership in the Union as required by the termsof the BRAC Constitution. You failed to pay dues forthe months of --- and pursuant to the Constitutionand By Laws of the Brotherhood your membership inthe Brotherhood has been suspended. You last paiddues for the month of --- and when you becametwo months in arrears, your membership is automati-cally suspended. (Statutes for the Government ofLodges, Article 6)Therefore, it is necessary for you to reinstate yourmembership immediately. An application for member-ship is enclosed and you must fill out this applicationand return same with the proper amount of reinstate-ment fee and dues within fifteen (15) days of the date ofthis letter. The reinstatement fee is $-- and you alsoowe -- months dues. The total amount that mustaccompany the membership application form is $--.I cannot stress too strongly the importance of yourfilling out the application and forwarding same with thecorrect amount of reinstatement fee and dues to theundersigned, as the neglect of such will result in yourbeing cited to the Company for being in non-compli-ance with the Union Shop Agreement.Very Truly,/s/ ------cc: Mr. Thomas Fitzgibbon, President/ASD9The letters in St. Louis were signed by George Reid forRespondent Local 1936; those in Philadelphia were signedby Joseph K. Francisco for Respondent Local 1933; thosein Hempstead and Patchogue were signed by R. EdwardPrescott for Respondent Local 1932; those in Johnstownand Irwin were signed by Daniel A. Connors for Respon-dent Local 1940 and those in Cleveland were signed byPaul A. Daniels for Respondent Local 1939. Each lettersigner is an admitted agent of his Respondent Local. Someof the employees have paid the amounts demanded in theletters.The General Counsel concedes that the Respondentshave not, however, requested that the Employer dischargethose persons who have failed to pay the requested duesand reinstatement fees.Further, at St. Louis, Respondent Local 1936 ChairmanLaunhardt and President Hart contacted certain employeesin late December 1975 and informed the employees that, ifthey did not pay back dues before the end of that month,they would also be liable for a reinstatement fee. Theseindividual employees included Sorrells, Skornia, Penso-neau, Karius, Sanders, Dienstbach, and Ritz. Theseindividuals had not paid dues for November and Decem-ber 1975 and would not have been under suspension(which begins, as heretofore noted, when a member is 2months in arrears under the rules governing all RespondentLocals) until January 1, 1976. Because Skornia, Ritz, andDienstbach paid these dues, as requested, they were not9 Although such a letter was sent to Chilcot, Fuss. Robertson, andWinslow, at Cleveland, Respondent Local 1939 took the position at thehearing that these individuals are not liable for reinstatement fees.sent the above-described letter by Local 1936 on January12, 1976, which went to all other employees at St. Louiswho had worked during all of, or part of, the strike.On December 16, 1975, a deauthorization petition wasfiled by Thomas A. Odehnal, a St. Louis unit employee, inCase 14-UD-91. Thereafter, a deauthorization electionwas conducted. On February 26, 1976 (after the demandfor back dues and reinstatement fees herein were made),the Acting Regional Director for Region 14 issued aCertification of Results of Election in which he certifiedthat a majority of the employees eligible to vote in the St.Louis unit voted to withdraw the authority of Local 1936 torequire, under its agreement with the Employer, thatmembership in Local 1936 be a condition of employmentwith the Employer at St. Louis.Concluding FindingsIt is clear from the foregoing that a lawful union-securityagreement was in effect in the 1974-75 contract at alllocations here involved and that the last extension of thatcontract expired on September 30, 1975. It is likewise clearthat there was no union-security agreement in effect duringthe period of the strike which lasted at all locations hereinfrom October 2, 1975, until December 5, 1975. A lawfulunion-security provision again appeared in the 1975-77contract but, under its provisions, no employee who wasnot a member of Respondents was required to paymembership dues or fees, as uniformly requested, until 60days following December 5, 1975, which was the day the1975-77 contract was executed.It further appears from the foregoing that all of theemployees, from whom dues and/or reinstatement feeswere sought by Respondents in the January 1976 lettersunder threat of being discharged by the Employer, eitherhad never been members of any of Respondents or hadresigned their membership in the appropriate Respondentprior to the effective date of the 1975-77 contract -all,that is, except Charles Minana, who sent in his letter orresignation on January 28, 1976.Inasmuch as no union-security agreement was in effectduring the period of the strike, there was no contractualrequirement that any of the employees herein involved (noteven Minana) pay dues or fees as a condition ofemployment during the months of October and November1975, and none except Minana could be charged dues orfees as a condition of employment in December 1975 orJanuary 1976 because no dues or fees would become dueuntil on or about February 3 -i.e., 60 days after theunion-security provisions of the 1975-77 contract went intoeffect.All of these employees involved in the present caseworked at least 40 hours in November and December 1975,and all were charged dues for both these months (and somefor October 1975). Virtually all those involved werelikewise charged reinstatement fees and said fees wereassessed as the result of their failure to pay dues duringNovember and December 1975.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents' letters to the employees in January 1976therefore constituted an effort to collect dues and fees fromthe employees-under threats of Respondents seeking theirdischarge by the Employer -for periods when no dueswere owing as a condition of employment.Respondents argue, however, that, because said dues andfees were due under the provisions of Respondents'International constitution (requiring payment of dues forany month in which a member works at least 40 hours),Respondents were entitled to seek such dues and feesunder the "financial core" support accorded to them underthe proviso to Section 8(a)(3) of the Act which legalizesunion-security agreements like those present herein.'oAccording to Respondents, all those employees involvedhere who were suspended members were determined byRespondents to be in arrears of at least 2 months' dueswhen the letters were sent in January 1976 and that eachsuch suspended member owed the respective Respondentthose 2 months' dues as well as a reinstatement fee at thetime the letters were sent. Respondents contend that suchdues and fees were owed because none of the employeesinvolved herein -whether he had been a class I or class 2member according to Respondents' terminology -hadever legally dissolved his union membership relationshipwhich under the requirements of Respondents' Internation-al constitution continued until the employees becamesuspended. Suspension occurs after the employee has lethis dues lapse for 2 months. Respondents' argument goeson that said employee, upon resuming the union member-ship relationship (i.e., remaining in employment under aunion-security clause), became liable for the 2 months'back dues and a reinstatement fee. Respondents furtherpoint out that the charge for 2 months is not unreasonablebecause the suspended union member was covered accord-ing to the governing International constitution for unionbenefits for 60 days after he last paid dues (e.g., hecontinued to be entitled to the death benefit for thatperiod) and, Respondents say, the reinstatement fee is notexcessive nor discriminatory. Finally, Respondents urgethat their membership suspension rules are not such as "toinvade or frustrate an overriding policy of the labor laws sothat the rules may not be enforced" -the test forenforcement of such internal union rules set forth by theSupreme Court in Scofield, et al. [Wisconsin Motor Corp.] v.N.LR.B., 394 U.S. 423, 429 (1969).I reject these contentions.While I have found that each of the employees involvedherein worked at least 40 hours in November andio See N.L.R.B. v. General Motors Corporation, 373 U.S. 734 (1963),where the Supreme Court held that under Sec. 8(aX3) of the Act, asamended, union membership as a condition of employment had beenwhittled down to its "financial core," i.e., dues and fees as uniformlyrequired." 1 Namm's Inc., 102 NLRB 466 (1953), and cases cited therein. (While aseparate and unrelated holding in Namm's Inc. was later overruled by theBoard in Kaiser Steel Corporation, 125 NLRB 1039 (1959). the instantholding of Namm's Inc., is still the law.) Tech Weld Corporation, 220 NLRB76 (1975).1I International Brotherhood of Boilermakers, Iron Ship Builders. Black-smiths, Forgers and Helpers, Local Lodge No. 338, AFL-CIO (EidalInternational Division Southwest Factories, Inc.), 166 NLRB 874 (1967), enfd.409 F.2d 922 (C.A. 10, 1969); Spector Freight System Inc. (Local 600,Highway & City Freight Drivers, Dockmen and Helpers), 123 NI.RB 43(1959), enfd. 273 F.2d 272 (C.A. 8, 1960), cert. denied 362 U.S. 962.December 1975, and did not (with a few exceptions) payunion dues for those months on or before December 31,1975, and therefore become liable for 2 months' dues andreinstatement fees on January 1, 1976, under the provisionsof Respondent's International constitution, none was liablefor dues in those months (nor consequently for a reinstate-ment fee as will appear) as a condition of employment withthe Employer. For there was no union-security agreementin effect in November and the month of December waswell within the grace period of the union-security provi-sions of the 1975-77 contract, which gave nonmembers 60days before dues and fees were required as a condition ofemployment. And it is well settled that back dues owingunder an internal union rule are "plainly more thanperiodic dues or initiation fees that could lawfully beimposed by a labor organization upon employees coveredby a union security agreement" to obtain membership ingood standing as a condition of employment under aunion-security agreement." Nor can a reinstatement fee beassessed as a condition of employment where such feederives from an internal union rule requiring payment ofthe fee for failure to pay dues at a time when such dueswere not owed pursuant to a valid union-security agree-ment.t2Accordingly, by sending the January 1976 letters to theemployees demanding back dues and reinstatement feesunder threat of Respondents seeking their discharge fromthe Employer, Respondents have each violated Section8(b)(1)(A) of the Act.'3The illegality of these demands under my holding, supra,stems from the hiatus in the contractual union-securityrequirements. That is, insofar as the efforts to collect duesfor 40 hours' work in November (or October) 1975 areconcerned, the illegality relates to the fact that no union-security agreement was in effect during those months andnot, necessarily, from the fact that most of the employeesinvolved herein had resigned from membership beforecompleting their first 40 hours of work during this period.'4On a different theory, however, the nonmembership ofmost of the employees at the time they returned to workduring the strike is relevant. I have held that most returnedto work after submitting resignations to Respondents orsimultaneously with such submission.'5The resignationletters of virtually all of those who returned to worksimultaneously were received 2 -3 days later (i.e., at a timewhen the returning employee had completed less than 40hours' work). Under the applicable provisions of Respon-dents' International constitution, none who returned toiJ Namm's Inc., supra; see Eidel International Division Southwest Facto-ries, Inc., supra, Spector Freight System, supra.14 Id While the employees had signed checkoffauthorizations during thelife of 1974-75 contract, the standard checkoff forms by their terms expiredwith the applicable union-security agreement. Of the nonstandard checkoffauthorizations signed by some employees, none was shown to authorizedues checkoffs for periods when dues were not owed under the terms of theapplicable collective-bargaining agreement.1s The dates of the receipt of the letters of resignation for most employeesinvolved at Hempstead and Patchogue, Fort Washington, Johnstown andIrwin, and Cleveland so indicate. At St. Louis, Respondent Local 1939Agent Launhardt did not deny the admission in his preheanng affidavit thatall employees who worked during the strike resigned from Local 1939 beforereturning to work. His later testimony that the dates on the resignationletters and the dates they were received does not alter this earlier admission.248 LOCAL 1936, BROTHERHOOD OF RAILWAY, AIRLINE & STEAMSHIP CLERKSwork purportedly became liable for dues in any monthuntil he had performed more than 40 hours of employmentin that month. By demanding dues from the foregoingemployees who had resigned before completing 40 hours'work during the strike, Respondents were imposing duesliability on employees who had ceased to be members priorto the time their dues purportedly became due and owing.The imposition of such a liability on a former member whowas a nonmember at the time Respondents claimed theliability occurred is, in my judgment, tantamount to a fineagainst a former member assessed for activities in which heengaged following his union resignation. By making suchfine-type assessments in the January 1976 letters, Respon-dents have further violated Section 8(bX)(IA) of the Act.16By orally notifying some employees at St. Louis inDecember 1975 of such assessments, Local 1936 furtherviolated Section 8(b)(l)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth above, occurringin connection with the operations of the Employer set forthin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWi. The Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of commerce.2. Each of the Respondent Locals is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By threatening employees in letters dated in January1976 that their discharge would be requested if they did notpay back dues and/or reinstatement fees claimed to be dueand owing for periods in which no union-security agree-ment between Respondents and the Employer was ineffect, each Respondent has violated Section 8(b)(1)(A) ofthe Act.4. By demanding in letters dated in January 1976 duesand/or reinstatement fees from nonmembers for workingfor the Employer during periods occurring after theirresignation from membership in Respondents and furtheroccurring while no union-security agreement was in effector had become applicable, each Respondent has violatedSection 8(b)( )(A) of the Act.5. By orally demanding in December 1975 dues fromnonmembers for working for the Employer during periodsoccurring after their resignation from union membership16 See Whitaker Cable Corporation, 224 NLRB 580 (1976). In so holding.I reject any defense of Respondents that the employees had not followed theresignation procedures of Respondents International constitution. AsJoseph Condo, the general secretary-treasurer of Respondents' International(the Allied Services Division of the Brotherhood of Railway and AirlineClerks), plainly testified, there is no resignation procedure under thatconstitution other than a withdrawal. The withdrawal procedure of thatdocument, as heretofore mentioned, was not applicable in the circumstancesof this case because the employees at the time of their resignation fromunion membership were not leaving work with the Employer. Thus, for theemployees involved herein, there was no resignation route available underthat constitution. Cf. International Union, United Automobile, Aerospace andAgricultural Implement Workers, UA W. and its local No. 647 (GeneralElectric Company), 197 NL.RB 608 (1972).and further occurring while no union-security agreementwas in effect or had become applicable, Respondent Local1936 violated Section 8(b)(1XA) of the Act.6. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices affecting commerce, it will be recommend-ed that they be ordered to cease and desist therefrom andto take certain affirmative action deemed necessary toeffectuate the policies of the Act. Inasmuch as some of theemployees paid dues or fees which I have found to havebeen unlawfully required by Respondents, the affirmativeaction elements of the recommended Order will require therespective Respondent to reimburse any employee for anyback dues and/or reinstatement fees paid by him to therespective Respondent following Respondents' letters ofJanuary 1976 or Respondent Local 1936's oral demands inDecember 1975, less rebates already paid, plus 6-percentinterest as required in Isis Plumbing & Heating Co., 138NLRB 716 (1962), to be computed in the manner set forthin Seafarers International Union of North America, GreatLakes District, AFL-CIO, 138 NLRB 1142 (1962). Theaffirmative aspect of the recommended Order shall alsorequire the Respondents to rescind the assessments fordues and fees unlawfully demanded from the employeesand to inform each employee by written communication ofsuch rescission.7Finally, each Respondent shall berequired to post an appropriate notice.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER I8Respondent Locals 1936, 1933, 1940, 1939, and 1932, allaffiliated with the Brotherhood of Railway, Airline andSteamship Clerks, Freight Handlers, Express and StationEmployees, AFL-CIO, their respective officers, agents,and representatives, shall each:1. Cease and desist from:(a) Threatening employees subject to a union-securityagreement authorized by Section 8(a)(3) of the Act thattheir discharge will be sought if they do not pay retroactivedues or fees.(b) Demanding dues and fees of former members forworking for an employer after their resignation from unionI find it unnecessary to reach or pass on any other theory advanced bythe General Counsel to provide additional support for her contention thatRespondents' demands for back dues and reinstatement fees were violativeof Sec. 8(bX)(XA) of the Act.7 General Electric Company, supra.L1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership at a time when no such aforementionedunion-security agreement was in effect or had becomeapplicable.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed bySection (7) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Reimburse all field engineering employees, presentand former, of NCR Corporation for all dues andreinstatement fees paid to Respondents after Respondents'unlawful demands therefor in December 1975, or January1976, less rebates already paid, plus interest in the mannerset forth in the "Remedy" section.(b) Rescind the assessments for dues and fees unlawfullycharged field engineering employees of the NCR Corpora-tion and notify each employee in Respondents' respectivejurisdiction by written communication of such rescission.(c) Post at their respective business offices copies of theattached notice marked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by the appropriaterepresentative of the respective Respondent Local, shall beposted by Respondents immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(d) Deliver to the Board's Regional Director for Region14 copies of the aforesaid notice for posting by theEmployer at each of its locations involved herein, if theEmployer desires to post said notices on bulletin boardscustomarily used for notices to employees at thoselocations.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.19 The appropriate local number will be inserted by the RegionalDirector on each notice.In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United Slates Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, it has been decided that we, Local ---,affiliated with the Brotherhood of Railway, Airline andSteamship Clerks, Freight Handlers, Express and StationEmployees, AFL-CIO, have violated the National LaborRelations Act and we have been ordered to post this notice.WE WILL NOT require employees subject to a union-security agreement authorized by Section 8(a)(3) of theAct to pay retroactive dues or fees under threat ofdischarge.WE WILL NOT demand dues and fees from formermembers because they worked for NCR Corporationafter resigning from union membership at a time whenno union-security agreement was in effect or hadbecome applicable.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rights underSection 7 of the Act.WE WILL rescind all notices, found unlawful by theNational Labor Relations Board, to employees for duesand fees demanded for working at times no such duesor fees were required as a condition of employment.WE WILL reimburse any present or former fieldengineering employees for any retroactive dues or feespaid by him to us after we demanded same, less rebatesalready repaid, plus 6-percent interest.LOCAL ---, AFFILIATEDWITH THE BROTHERHOODOF RAILWAY, AIRLINE ANDSTEAMSHIP CLERKS,FREIGHT HANDLERS,EXPRESS AND STATIONEMPLOYEES, AFL-CIO250